Citation Nr: 1524604	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  07-15 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected lumbar and thoracic spine disorders.

2.  Entitlement to service connection for a bilateral upper extremity disorder, to include as secondary to service-connected lumbar and thoracic spine disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse



ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to July 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issue of entitlement to service connection for a bilateral upper extremity disorder, to include secondary to service-connected lumbar and thoracic spine disorders, is addressed in the Remand portion of the decision below and is remanded to the RO for further development.


FINDING OF FACT

The Veteran's cervical spine disorder is not related to his active military service or to his service-connected lumbar and thoracic spine disorders.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO's June 2006 and August 2009 letters advised the Veteran of the elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These letters also provided the Veteran with notice of what type of information and evidence was needed to establish direct service connection, secondary service connection, a disability rating, and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issues on appeal.  

The duty to assist the Veteran has also been satisfied.  The RO obtained all of the Veteran's service treatment records, as well as his identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Likewise, with regard to his cervical spine disorder, the Veteran was provided VA examinations in November 2009, June 2011, March 2013, and April 2014.  These examinations were performed by examiners who had reviewed the relevant medical evidence, examined the Veteran, and provided medical opinions based on their findings, along with supporting rationales for their conclusions reached.  Moreover, a medical opinion was obtained in July 2014.  Collectively, the Board finds that the November 2009, June 2011, March 2013, and April 2014 VA examinations and the July 2014 medical opinion are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Having obtained the Veteran's updated treatment records and scheduled the Veteran for the examinations discussed above, the directives of the Board's August 2009, June 2011, December 2012, and December 2013 remands have been accomplished with respect to the Veteran's cervical spine disorder claim.  See Stegall v. West, 11 Vet. App. 268 (1998).  
  
There is no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Service connection may be established for disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to establish direct service connection, the evidence must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or a nexus, between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be established on a secondary basis for a disability   that is proximately due to or the result of a service-connected disease or injury.      38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).
The Veteran is seeking service connection for cervical spine and bilateral upper extremity disorders.  He attributes these disorders to injuries incurred during his active military service.  Alternatively, he contends that these disorders were caused or aggravated by his service-connected lumbar and thoracic spine disorders.  

Historically, the Veteran served on active duty from March 1973 to July 1982.  His service treatment records are negative for any complaints, treatment, or diagnoses related to the Veteran's neck or upper extremities.  Moreover, the Veteran's July 1982 separation examination indicated that his spine and upper extremities were normal when he was discharged from military service.

The Veteran's post-service medical records indicate that he had a cervical diskectomy and C6 anterior fusion in April 1997, a schwannoma tumor removal from the C6-T2 region in September 1997, and a lipoma removal from the back of the neck on the left side in February 2000.

A November 2001 private treatment record from J. P., M.D., indicated that the Veteran presented with a one year history of progressive neck pain, with tingling in the ulnar aspect of his right forearm down into the ulnar three fingers of his hand.  On neurologic examination, the Veteran was found to have some weakness in right finger extension and an apparent Tinel's sign at the right elbow.

A November 2001 private magnetic resonance imaging (MRI) scan of the cervical spine revealed C3-C4 mild-moderate diffuse disc bulging with moderate bilateral uncovertebral joint hypertrophy, worse on the left; C4-C5 moderate central and left disc protrusion narrowing the left lateral recess and neural foramen and mildly indenting the spinal cord; C5-C6 mild-moderate central and right disc bulging with right uncovertebral joint hypertrophy, right facet joint hypertrophy, and buckling or thickening of the right ligamentum flavum resulting in narrowing of the neural canal, right lateral recess, and right neurula foramen, and indenting the spinal cord; and no evidence of additional or recurrent schwannoma or neurofibroma.

In a subsequent November 2001 progress report, Dr. P. indicated that the Veteran had significant disc disease in his cervical spine, with cord and nerve compression at both C4-C5 on the right and C5-C6 on the left.  Dr. P. also noted that the Veteran's previous fusion looked quite good and that there was no evidence of neuro fibroma.  Based on the findings, Dr. P. indicated that the Veteran's two-level cervical disc disease would require future surgery on both of these areas.  In a March 2002 follow-up treatment note, Dr. P. referred to the Veteran's cervical spine disorders as cervical myelopathy and cervical radiculopathy.  A VA treatment report from February 2005 showed that the Veteran was treated for complaints of worsening cervicalgia.

In November 2009, the Veteran underwent a VA spine examination.  The Veteran reported that his cervical spine disorder began in late 1990's and that he continued to experience pain and soreness when he turned his neck.  He also reported that he frequently experienced pain, numbness, and weakness in both arms and that he often lost motor control resulting in not being able to hold onto things.  After reviewing the claims file and a clinical examination, the VA examiner diagnosed the Veteran's cervical spine disorders as status post excision of schwannoma and anterior cervical fusion, with mild loss of function.  The VA examiner then opined that the Veteran's cervical spine disorder was not likely directly related to his military service, as there was no evidence that he injured his neck or that he was treated for a neck condition while he was in the military.  The VA examiner further opined that the Veteran's cervical spine disorder was not likely related to his inservice lumbar spine injury because there was only one episode of localized back pain at T1-T3 with no abnormal findings and which was diagnosed as a sprain and treated with medication and warm soaks.  

In a June 2011 VA spine examination, the Veteran reported that he injured his neck in 1978 when he slipped on a ladder and experienced pain in the mid-posterior neck down the right shoulder.  After reviewing the relevant medical evidence, the VA examiner indicated that the Veteran's cervical spine exhibited normal vertebra-bodies and heights.  The examiner further noted that there was no indication of subluxation, bone destruction, or arthritic changes.  

An August 2012 private MRI scan of the cervical spine revealed degenerative disease throughout the entire cervical spine.  The examiner provided an impression of cervical spondylosis and cervical spinal stenosis.  Likewise, an August 2012 computed tomography (CT) scan showed moderate degenerative joint disease at C3-C4 and C4-C5, as well as mild neural foramina narrowing at C4-C5.

In October 2012, the Veteran was examined by his private physician D. K., M.D.  Dr. K. indicated that the Veteran was last seen by his office in January 2006 for back pain and that the Veteran reported that his neck was injured at that time as well.  Dr. K. stated that the Veteran would need a discectomy and fusion at C4-C5, C5-C6, and possible C3-C4.  Dr. K. then opined that "in all likelihood, this relates back to his injuries when he was in the Navy."  Subsequently, an anterior cervical discectomy and fusion at C4-C5 and C5-C6 was performed in November 2012.  In the postoperative surgery report, Dr. K. indicated that the Veteran had intractable neck and arm pain, worse on the right side, secondary to herniated disk and stenosis at C4-C5 and C5-C6, with previous fusion at C6-C7.

At his March 2013 VA cervical spine examination, the Veteran denied experiencing any in-service injuries or events regarding his cervical spine.  He reported that he underwent a C-6 fusion in April 1997, fifteen years after he separated from active military service.  He further indicated that he complained about his neck for years and that it was because his "discs [were] going bad."  He also reported that he had a benign schwannoma involving the C6 to T2 area surgically removed in September 1997.  He indicated that his neck pain and numbness began to increase in severity in 2012.  After reviewing the claims file and a clinical evaluation of the Veteran, the VA examiner provided diagnoses of cervical degenerative joint disease/spondylosis, first diagnosed in August 2012, and cervicalgia, first diagnosed in February 2005.  The VA examiner then opined that the Veteran's current cervical spine pathology, including his degenerative joint disease and/or degenerative disc disease was not caused or aggravated by his military service.  In particular, the VA examiner found nothing in the record to indicate that the Veteran had a cervical spine disorder during his active military service and nothing to indicate that it had been aggravated as a result thereof.  The VA examiner based this opinion on the lack of complaints and radiographic evidence of cervical spine pathology until the Veteran underwent surgery in April 1997, approximately 15 years after he separated from service.  The VA examiner found that it was "more likely than not" that the Veteran's cervical spine disorder developed naturally over the course of the ensuing years.  The VA examiner also indicated that it was "less likely than not" that the Veteran's cervical spine disorders were proximately due to or the result of the Veteran's service-connected thoracic and lumbar spine disorders.  In support of these opinions, the VA examiner reasoned that the Veteran did not have any history of cervical spine complaints during his active military service and there were multiple x-rays of record documenting no degenerative joint disease or arthritis in the cervical spine until the August 2012 computed tomography (CT) scan.

At his April 2014 VA cervical spine examination, the Veteran reported that he did not participate in combat during his active military service and that his cervical spine symptoms began in 1992.  After reviewing the claims file and a clinical examination of the Veteran, the VA examiner diagnosed cervical spine intervertebral disc syndrome (IVDS) and residuals of a multilevel cervical spine fusion.

In July 2014, a medical opinion was obtained.  The VA examiner performed a comprehensive review of the claims file and current medical literature.  Thereafter, the examiner opined that "it [was] less likely than not that the Veteran's claimed cervical spine disorder was . . . related to, aggravated by[,] and/or secondary to his service connected lower spine disabilities."  First, the examiner indicated that anatomically, the neuromuscular components of the cervical spine are functionally and structurally independent of the lower extremity structures.  The examiner further stated that Veteran's cervical spine disorder was consistent with his normal aging process and poorly controlled diabetes mellitus, Type II, as well as the development and post-operative residuals of a schwannoma, disc surgery, and carpal tunnel syndrome.  Second, the examiner found that the Veteran's service treatment records were silent for a diagnosis, treatment, event, and/or injury related to the claimed cervical disorder.  Third, the examiner noted that the Veteran's statements regarding the injury he sustained on the U.S.S. Radford were not supported by his service treatment records, which were silent regarding an injury to the claimed cervical region.  

Based on a longitudinal review of the record, the Board finds that direct service connection is not warranted for the Veteran's cervical spine disorder.  Specifically, the Veteran has not indicated that he experienced an ongoing cervical spine disorder since his discharge from the service.  The first post-service reference to any treatment for a cervical spine disorders was not shown until the Veteran underwent a cervical diskectomy and C6 anterior fusion in April 1997 and a schwannoma tumor removal from the C6-T2 region in September 1997.  Accordingly, the evidence of record shows that this treatment occurred approximately 15 years after the Veteran separated from active military service.  This period without any complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition). 

Moreover, there are multiple medical opinions of record indicating that the Veteran's cervical spine disorder was not related to his military service.  In particular, the November 2009 VA examiner found that the Veteran's cervical spine disorder was not likely directly related to his military service as there was no evidence that he injured his neck or that he was treated for a neck condition while he was on active duty.  Likewise, the March 2013 VA examiner determined that the Veteran's current cervical spine pathology, including his degenerative joint disease and/or degenerative disc disease was not caused or aggravated by his military service as there was no indication that the Veteran had a cervical spine disorder while on active duty and there was no evidence that any cervical spine disorder was aggravated as a result thereof.  The March 2013 VA examiner based this opinion on the lack of complaints and radiographic evidence of cervical spine pathology until the Veteran underwent surgery in April 1997, over a decade after he was discharged from service.  In fact, March 2013 VA examiner concluded that it was "more likely than not" that the Veteran's cervical spine disorder developed naturally over the course of the ensuing years.  

Although Dr. K.'s August 2012 medical opinion provided a positive link between the Veteran's cervical spine disorder and his military service, the Board finds that this opinion is of little probative value because Dr. K. failed to provide any rationale in support of his opinion, and he did not indicate what evidence was considered when he made his medical determination.  In contrast, the Board finds that the medical opinions provided by the November 2009 and March 2013 VA examiners are most probative.  Both VA examiners reviewed the claims file and then provided well-supported medical opinions addressing the negative relationship between the Veteran's current cervical spine disorder and his military service.  Thus, service connection for a cervical spine disorder on a direct basis is not warranted. 

The Board also finds that service connection for a cervical spine disorder is not warranted on a secondary basis.  As previously stated , the November 2009 VA examiner found that the Veteran's cervical spine disorder was not likely related to his inservice lumbar spine injury because there was only one episode of localized back pain at T1-T3 with no abnormal findings and which was diagnosed as a sprain and treated with medication and warm soaks.  Furthermore, the March 2013 VA examiner indicated that it was "less likely than not" that the Veteran's cervical spine disorders were proximately due to or the result of the Veteran's service-connected thoracic and lumbar spine disorders.  In support of this opinion, the March 2013 VA examiner reasoned that the Veteran did not have any history of cervical spine complaints during his active military service and there were multiple x-rays of record documenting no degenerative joint disease or arthritis in the cervical spine until the August 2012 CT scan.  Finally, the July 2014 VA examiner indicated was "less likely than not" that the Veteran's claimed cervical spine disorder was related to, aggravated by, and/or secondary to his service connected lower spine disabilities.  These medical opinions are highly probative regarding the relationship between the Veteran's cervical spine disorder and his service-connected lumbar and thoracic spine disorders.  Therefore, the Board must conclude that secondary service connection is not warranted for the Veteran's cervical spine disorder. 

Although the Veteran contends that his lumbar spine and thoracic spine disorders caused or aggravated his cervical spine disorder, the Veteran's statements as to the etiology of his cervical spine disorder cannot be considered competent evidence that is sufficient to support a claim of entitlement to service connection on a secondary basis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (finding that medical causation involves questions that are beyond the range of common experience and common knowledge and require special knowledge and experience).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected lumbar and thoracic spine disorders, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cervical spine disorder, to include as secondary to service-connected lumbar and thoracic spine disorders, is denied.


REMAND

During the course of the appeal, the Veteran was diagnosed with three bilateral upper extremity disorders, to include severe bilateral carpal tunnel syndrome, chronic left C-6 to C-7 radiculopathy, bilateral peripheral neuropathy.  For the reasons discussed below, the Board finds that VA has a duty to further assist the Veteran in developing evidence pertinent to his claim seeking service connection for a bilateral upper extremity disorder, include as secondary to service-connected lumbar and thoracic spine disorders.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In November 2009, the Veteran underwent a VA joints examination.  After examining the Veteran's upper extremities, the VA examiner provided a diagnosis of status post bilateral carpal tunnel release, in stable condition, and opined that the Veteran's carpal tunnel syndrome was "not directly related to his military service or to any spine condition as there was no evidence he had any symptoms related to carpal tunnel [syndrome] while he was in service."  Specifically, the VA examiner indicated that carpal tunnel syndrome was due to the narrowing of the carpal tunnel at the wrist due to thickening of the flexor retinaculum.  The examiner further stated that the Veteran had symptoms of peripheral neuropathy, which were most likely due to his nonservice-connected diabetes mellitus, Type II.  However, the examiner did not provide any supporting rationale for this opinion.

At his subsequent June 2011 VA joints examination, the Veteran reported that his arm problems began three to four years ago.  The VA examiner reviewed the claims file, took a medical history, performed a physical examination of the Veteran, and reviewed the relevant medical literature.  Thereafter, the VA examiner stated that the Veteran demonstrated normal strength in his bilateral carpal tunnels and there was no evidence of bilateral carpal tunnel syndrome.  The examiner also found evidence of peripheral neuropathy and opined that it was "less likely as not permanently aggravated or as a result of any event and/or condition that occurred in-service and/or within one year of discharge[,] including alleged degenerative disc disease of the thoracolumbar spine and/or the in-service events reported by the Veteran."  The examiner also stated that the Veteran's peripheral neuropathy was "at least as likely as not" a result of his nonservice-connected diabetes mellitus, Type II, and was not caused by and/or worsened by an in-service event or service-connected disability.  However, the examiner did not provide any rationale to support these opinions. 

At his March 2013 VA peripheral nerve examination, the Veteran reported that he experienced neck pain and numbness and that his symptoms began to worsen in 2012, when the pain began radiating down his arms.  After reviewing the claims file and interviewing the Veteran, the VA examiner diagnosed diffuse sensory peripheral neuropathy and carpal tunnel syndrome.  The VA examiner noted that the Veteran had bilateral carpal tunnel syndrome surgically treated in 1998 and that electromyogram (EMG) tests from November 2009 and February 2013 showed decreased median nerve sensory nerve action, bilaterally, but also showed diffuse changes in all sensory nerves tested.  The examiner stated that "it would be difficult to say [that] this is residual from bilateral carpal tunnel syndrome when it appears that all sensory nerves are involved in a peripheral neuropathy."  The examiner indicated that because "the electromyographer called this 'diffuse polyneuropathy' and did not single out the median nerve abnormality, it would appear that the diffuse peripheral neuropathy is the main problem at this time."  The examiner concluded that the Veteran's diffuse loss of reflexes and sensation to touch was due to his poorly controlled diabetes and non-compliance with diabetic recommendations.  However, the examiner did not provide any rationale for this opinion.  Moreover, the examiner noted that a July 2013 EMG showed residual chronic left C-6 to C-7 radiculopathy presumably from his ruptured disc and April 1997 surgery for the same.  However, the examiner did not address whether there was any relationship between the residual left C-6 to C7 radiculopathy and the Veteran's military service or his service-connected lumbar and thoracic spine disorders.  

In April 2014, another VA peripheral nerve examination was performed.  The Veteran reported that his cervical spine symptoms began in 1992.  After reviewing the claims file and a clinical examination of the Veteran, the VA examiner diagnosed bilateral extremity radiculopathy from the cervical spine.  The examiner opined that the Veteran's peripheral nerve disorder was not related to his service-connected thoracic and lumbar spine disorders because it affected the nerves coming from his cervical spine.  The VA examiner also indicated that the Veteran's peripheral nerve disorder was "at least as likely as not" related to his nonservice-connected cervical spine disorder.  The examiner also opined that it was "at least as likely as not" incurred in or caused by the Veteran's military service.  However, the examiner did not provide any rationale for this positive nexus opinion.  Moreover, the examiner diagnosed bilateral hand carpal tunnel syndrome and opined that it was unrelated to his radiculopathy from the cervical spine.  However, the examiner did not provide any rationale for this opinion.

In July 2014, a medical opinion was obtained.  After reviewing the evidence of record, the VA examiner indicated that the Veteran's bilateral carpal tunnel syndrome was "less likely than not" related to his service-connected low back disorders because carpal tunnel syndrome is a localized neuropathy of the median nerve at the level of the wrist.  In support of this opinion, the examiner stated that "[c]arpal tunnel syndrome is caused by the entrapment (compression and/or tethering-stretching) of the median nerve within the carpal tunnel at the level of the wrist and hand."  However, the examiner did not address whether the carpal tunnel syndrome was related to the Veteran's military service.  Moreover, the examiner did not address whether the Veteran's other previously diagnosed upper extremity disorders, to include bilateral peripheral neuropathy and residual left C-6 to C7 radiculopathy, were related to the Veteran's military service or to his service-connected lumbar and thoracic spine disorders.

Under these circumstances, the Veteran must be afforded an appropriate examination to determine whether there is a relationship between his diagnosed bilateral upper extremity disorders and his military service; or alternative, his service-connected lumbar and thoracic spine disorders.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded an appropriate examination to determine the relationship between the Veteran's diagnosed bilateral upper extremity disorders and his military service; or alternatively, to his service-connected lumbar and thoracic spine disorders.  The claims file and all electronic records must be made available to the examiner for review in conjunction with the examination and the examiner must indicate that these records were reviewed.      

Based on the clinical examination of the Veteran, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide a medical opinion addressing whether any previously or currently diagnosed bilateral upper extremity disorder, to specifically include carpal tunnel syndrome, peripheral neuropathy, and residual left C-6 to C7 radiculopathy, was caused or aggravated by the Veteran's military service or by his service-connected lumbar and thoracic spine disorders.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address and not returned as undeliverable.

3.  The RO must review the examination report to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


